internal_revenue_service number release date -------------------------------------------------------- ------------------------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc ita b04 plr-109692-16 date date legend taxpayer ---------------------------------------------- dear ---------------- this letter_ruling is in reply to taxpayer’s request that it be permitted to make a late election under the authority contained in sec_301_9100-3 of the regulations on procedure and administration taxpayer for the ------- tax_year failed to make an election under sec_1045 of the internal_revenue_code following the sale of certain small_business stock taxpayer now seeks a ruling granting it permission to make the election sec_1045 of the internal_revenue_code provides in part that in the case of any sale of qualified_small_business_stock held by a taxpayer other than a corporation for more than months and with respect to which such taxpayer elects the application of this section gain from such sale shall be recognized only to the extent that the amount_realized on such sale exceeds- the cost of any qualified_small_business_stock purchased by the taxpayer during the 60-day period beginning on the date of such sale reduced by any portion of such cost previously taken into account under this section revproc_98_48 1998_2_cb_367 provides at section dollar_figure that a sec_1045 election must be made on or before the later of date or the due_date including extensions for filing the income_tax return for the taxable_year in which the qualified_small_business_stock is sold revproc_98_48 generally provides at section dollar_figure that the election is made by plr-109692-16 a reporting the entire gain from the sale of qualified_small_business_stock on schedule d capital_gains_and_losses of the return in accordance with instructions for schedule d b writing sec_1045 rollover directly below_the_line on which the gain is reported and c entering the amount of the gain deferred under sec_1045 on the same line as b above as a loss in accordance with the instructions for schedule d sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts and information submitted and the representations made we conclude that taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly taxpayer is granted permission to make a late election under sec_1045 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification or examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely j peter baumgarten assistant to the branch chief branch office of associate chief_counsel income_tax accounting
